Exhibit 10.11



JAGUAR HEALTH, INC.

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

This Severance and Change of Control Agreement (the “Agreement”) is made and
entered into by and between                          (the “Executive”) and
Jaguar Health, Inc., a Delaware Corporation (the “Company”), effective as of
June 23, 2020 (the “Effective Date”). Certain capitalized terms used in this
Agreement are defined in Exhibit A attached hereto

1.

Purpose.



A.The Company has determined that it is in the best interests of the Company and
its shareholders to assure that the Company will have the continued dedication
of the Executive, notwithstanding the possibility of her or his termination of
employment with the Company or of a Change of Control of the Company.

B.To incentivize Executive to continue performing Executive’s duties in an
exemplary manner, the Company wishes to offer severance payments and benefits to
Executive upon certain terminations of employment prior to or following a Change
of Control.

2.At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Executive (an “Employment Agreement”).

3.Entitlement to Severance Payments and Benefits.

A.Subject to Section 3.C., the Executive shall be entitled to the payments and
benefits provided in this Agreement in the event the Executive’s employment with
the Company or its affiliates is terminated under the following circumstances
(each a “Date of Termination”):

(i)

By the Company or its affiliates without Cause; or

(ii)

In the event of a Change of Control, the successor company does not offer the
Executive a position with the successor company or its affiliates that has
substantially similar authority, duties, or responsibilities and aggregate
annual compensation (including base salary and bonuses) that were in effect
immediately prior to the Change of Control; or

(iii)

By the Executive’s resignation for Good Reason within three (3) months following
the effective date of a Change of Control.

B.The Executive shall have no rights to any payments or benefits under this
Agreement in the event the Executive’s employment with the Company and its
affiliates is terminated (i) as a result of death or Disability, or (ii) by the
Company or its affiliates for Cause.

C.The Executive’s entitlement to any severance payments and benefits pursuant to
this Agreement are expressly conditioned upon the Executive’s execution of a
release and waiver agreement in the form attached hereto as Exhibit B (the
“General Release and Waiver”) prior to the Company’s obligation to provide
payment of any amounts due or any benefits hereunder.  To be effective, the
executed General Release and Waiver must be delivered by Executive to the
Company no later than the fiftieth (50th) day following the Date of Termination,
and must not be revoked during the seven (7) days following such





--------------------------------------------------------------------------------

delivery (“Effective Release”).  The severance payments and benefits shall
commence as of the Date of Termination, but shall be forfeited as of the
sixtieth (60th) day following the Date of Termination if the Company has not
been provided with an Effective Release by such date.

4.

Form of Severance Payments and Benefits.

A.Severance Payments. The Executive shall be entitled to receive in a lump-sum
or in equal installments over a twelve (12) month period, consistent with the
Company’s normal payroll practices, severance payment (less applicable
withholding taxes) equal to twelve (12) months of Executive’s base salary as of
the Date of Termination.

B.Stock Award Vesting Acceleration. One hundred percent (100%) of Executive’s
then unvested outstanding stock options and restricted stock units (the “Stock
Awards”) shall immediately vest and became exercisable (and any rights of
repurchase by the Company or restriction on sale shall lapse). The Stock Awards
shall thereafter remain exercisable following the Executive’s Date of
Termination for a period of twelve (12) months or until the expiration date of
the Stock Award, whichever is the shorter period.

C.Continued Benefits Payments. The Company shall pay to or reimburse Executive
for the monthly COBRA premiums incurred by the Executive for Executive and their
eligible dependents for the twelve (12) month period following the Date of
Termination ("Benefit Continuation"). Notwithstanding the foregoing, if the
Company's providing Benefit Continuation under this Section 4.C. would violate
the nondiscrimination rules applicable to non-grandfathered plans, or would
result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010, as amended by the Health Care and Education
Reconciliation Act of 2010, and the related regulations and guidance promulgated
thereunder (the "ACA"), the Company shall reform this Section 4.C. in a manner
as is necessary to comply with the ACA. Benefit Continuation reimbursement shall
be paid to the Executive on the 1st of the month immediately following the month
in which the Executive remits the COBRA premium payment.

5.

Section 409A.

A.Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified Executive” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death) or resignation, then the
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Severance Benefits”) that are payable within the first six
(6) months following Executive’s termination of employment, will become payable
on the first payroll date that occurs on or after the date six (6) months and
one (1) day following the date of Executive’s Date of Termination. All
subsequent Deferred Compensation Severance Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following her
of his termination but prior to the six (6) month anniversary of his
termination, then any severance payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Severance Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each severance payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

B.Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Severance for purposes of
Section 6.A. above.



- 2 -

--------------------------------------------------------------------------------

C.Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Severance Benefits
for purposes of Section 5.A. above. “Section 409A Limit” will mean the lesser of
two (2) times: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

D.The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions, which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

6.Golden Parachute Excise Tax. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code and (b) would be subject to the excise tax imposed by Section 4999 of the
Code, then such benefits shall be either be:

A.

delivered in full, or

B.delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 6 will be made in writing by an accounting firm selected by the Company
or such other person or entity to which the parties mutually agree (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 6. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 6. Any reduction in payments and/or
benefits required by this Section 6 shall occur in the following order: (A) cash
payments shall be reduced first and in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; and
(B) accelerated vesting of stock awards shall be cancelled/reduced next and in
the reverse order of the date of grant for such stock awards (i.e., the vesting
of the most recently granted stock awards will be reduced first), with
full-value awards reversed before any stock options are reduced.

7.

Successors.

A.The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s



- 3 -

--------------------------------------------------------------------------------

business and/or assets shall assume the obligations under this Agreement and
agree expressly to perform the obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 7.A. or which becomes bound by the terms of this
Agreement by operation of law.

B.The Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8.

 Notice.

A.General. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt or, if earlier, (i) five (5) days after deposit
with the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (ii) upon delivery, if delivered by hand, or
(iii) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid;, and shall be
addressed (x) if to Executive, at their last known residential address and
(y) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.

B.Notice of Termination. Any termination by the Company for Cause, resignation
by the Executive for Good Reason, Disability, or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8.A. of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the Date of Termination (which shall be not more than thirty (30) days
after the giving of such notice). The failure by the Executive to include in the
notice any fact or circumstance which contributes to a showing of Good Reason or
Disability shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing their rights
hereunder.

9.

Miscellaneous Provisions.

A.No Mitigation.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as result of employment by another employer.

B.Amendment and Waiver.  This Agreement shall not be altered, amended, extended
or modified except by written instrument executed by the Company and the
Executive.  A waiver of any term, covenant, agreement, or condition contained in
this Agreement shall not be deemed a waiver of any other term, covenant,
agreement, or condition, and any waiver of any default in any such term,
covenant, agreement, or condition shall not be deemed a waiver of any later
default thereof or of any other term, covenant, agreement or condition.

C.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.



- 4 -

--------------------------------------------------------------------------------

D.Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof
(including, for the avoidance of doubt, any severance and change of control
agreement entered into by the parties hereto prior to the effective date of this
Agreement).

E.Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of San Francisco County and/or the United States District Court
for the Northern District of California shall have exclusive jurisdiction and
venue over all controversies in connection with this Agreement.

F.Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as the Company determines are
required to be withheld pursuant to any applicable law or regulation.

G.Severability.  If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid.  Any paragraph or part of a paragraph so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such paragraph or part of a paragraph to
the fullest extent possible while remaining lawful and valid.

H.Counterpart Originals.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which
together will constitute the same instrument.

I.Nonalienation of Benefits.  Benefits payable under this Agreement shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, prior to actually being received by the Executive, and
any such attempt to dispose of any right to benefits payable hereunder shall be
void.



[Remainder of Page Intentionally Blank]





- 5 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.



COMPANY

JAGUAR HEALTH, INC.







By:











Name:











Title:











Date:









EXECUTIVE













Name:











Date:











--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF TERMS

The following terms referred to in this Agreement shall have the following
meanings:

“Board” means the Company’s Board of Directors.

“Cause” shall have the same meaning as such term in any effective individual
employment agreement that the Executive has entered into with the Company;
provided, however, that in the event that the Executive does not have such an
employment agreement or such an employment agreement does not define the term
“Cause,” then “Cause” shall mean the Executive’s (A) engagement in any act of
gross negligence, recklessness, or willful misconduct on a matter that is not
inconsequential, as reasonably determined by the Board in good faith or material
violation of any duty of loyalty to the Company or its affiliates,
(A) conviction by, or a plea of guilty or nolo contendere in, a court of
competent and final jurisdiction for (1) any felony, or (2) any crime of moral
turpitude, or (C) commission of an act of fraud, embezzlement or dishonesty.
 For purposes hereof, no act or failure to act, on the Employee’s part, shall be
deemed “Cause” if the Employee reasonably believed such acts or omissions were
in the best interests of the Company.

“Change of Control” means the occurrence of any of the following events:

A.A change of the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group, (“Person”) acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than 50% of the total voting power of the stock of the Company;
provided, however, that for purposes of this subsection A., the acquisition of
additional stock by any one Person, who is considered to own more than 50% of
the total voting power of the stock of the Company will not be considered a
Change of Control; or

B.A change in the effective control of the Company which occurs on the date that
a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person will not be considered a Change of Control; or

C.A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection C, the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (1) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (2) a transfer of
assets by the Company to: (a) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(b) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (c) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (d) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person.
For purposes of this subsection C, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.







--------------------------------------------------------------------------------

For purposes of this definition of “Change of Control”, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.



Notwithstanding the foregoing, a transaction shall not be deemed a Change of
Control unless the transaction qualifies as a change in the ownership of the
Company, change in the effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets, each within the
meaning of Section 409A.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.

“Disability” shall have the same meaning as such term in any effective
individual employment agreement that the Executive has entered into with the
Company; provided, however, that in the event that the Executive does not have
such an employment agreement or such an employment agreement does not define the
term “Disability”, then “Disability” shall mean an inability to perform the
Executive’s material services for the Company for a period of ninety
(90) consecutive days or a total of one hundred eighty (180) days, during any
three hundred sixty five (365) day period, in either case as a result of
incapacity due to mental or physical illness, which is determined to be total
and permanent. A determination of Disability shall be made by a physician
reasonably satisfactory to both the Executive (or his guardian) and the Company,
provided that the Executive (or his guardian) and the Company do not agree on a
physician, the Executive and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
Disability shall be final, binding and conclusive with respect to all parties.
Notwithstanding the above, eligibility for disability benefits under any policy
for long-term disability benefits provided to the Executive by the Company shall
conclusively establish the Executive’s Disability.

“Good Reason” means Executive’s resignation of employment following the
expiration of any cure period (discussed below) due to the occurrence, without
Executive’s express written consent, of one or more of the following:

A.a material diminution in the Executive’s authority, duties, or
responsibilities (or of those of whom the Executive reports) that are in effect
immediately prior to the Change of Control;

B.a material reduction (ten percent (10%) or more) in Executive’s aggregate
annual compensation (including base salary and bonuses) as in effect immediately
prior to such reduction;

C.Executive is required to work at a location more than thirty (30) miles from
the location of the Company’s office immediately prior to a Change of Control
and is not more convenient to commute from the Executive’s place of residence;
or

D.the Company fails to obtain an agreement from any successor entity(ies) to
assume and agree to perform the obligations set forth in this Agreement.

To terminate for Good Reason, the Executive must provide written notice of the
existence of Good Reason within three (3) months of such event, and such notice
must specify the event(s) constituting Good Reason, and the Company shall not
have cured such event within thirty (30) days from receipt of the written
notice.  An Executive’s termination of employment for Good Reason shall be
effective no later than ninety (90) days from the date of the notice.



“Section 409A” shall mean Section 409A of the Code.







--------------------------------------------------------------------------------

EXHIBIT B

JAGUAR HEALTH, INC.

GENERAL RELEASE AND WAIVER

This General Release and Waiver (“Agreement”) is made by and between Jaguar
Health, Inc. (the “Company”) and                      (“Executive”).

WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the change of control agreement by and
between Company and Executive (the “Change of Control Agreement”).

NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:

1. Termination. Executive’s employment from the Company terminated on
                     (the “Termination Date”).

2. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company,
and shall return all the Company property and confidential and proprietary
information in Executive’s possession to the Company on the Effective Date of
this Agreement. Executive’s obligation to protect Company confidential and
proprietary information shall be ongoing, and shall continue even after
Executive’s employment with the Company ends, provided, however, that it shall
not preclude Executive from providing documents or information to (i) a court of
law where Executive is mandated to do so by court order, or (ii) a Government
Agency (as defined in Section 4 below) in connection with an ongoing
investigation or proceeding. With regard to disclosures made under subsection
(i), Executive is required to provide the Company with immediate written notice
of the court order, so as to allow the Company and opportunity to pursue a
protective order if it elects to do so.

3. Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive.

4. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on behalf of Executive, and Executive’s respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
Executives, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;



1

--------------------------------------------------------------------------------

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Executive Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued under each such Act;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be enforceable
to the fullest extent permissible by law, and shall remain in effect in all
respects as a complete general release as to the matters released. This release
does not extend to any severance obligations due Executive under the Change of
Control Agreement. Furthermore, nothing in this Agreement: (i) waives
Executive’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance, or (ii) limits Executive’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state or local governmental agency (“Government Agencies”), or otherwise
participate in any investigation or proceeding conducted by a Government Agency.

5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing that (a) Executive
should consult with an attorney prior to executing this Agreement; (b) Executive
has at least twenty-one (21) days within which to consider this Agreement;
(c) Executive has seven (7) days following the execution of this Agreement by
the parties to revoke the Agreement; (d) this Agreement shall not be effective
until the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law. Any revocation should be in writing and delivered to
the Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Executive signs this Agreement.

6. Civil Code Section 1542. Executive represents that Executive is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Executive acknowledges that



2

--------------------------------------------------------------------------------

Executive has been advised by legal counsel and is familiar with the provisions
of California Civil Code 1542, below, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN THEIR FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED THEIR SETTLEMENT WITH THE
DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have under such code section, as well as under any statute
or common law principles of similar effect.

7. No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to in this Agreement. Executive also represents that Executive does not
intend to bring any claims on Executive’s own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

8. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Executive hereby
waives any right, or alleged right, of employment or re-employment with the
Company.

9. No Cooperation. Executive agrees that Executive will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, Executive, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Executive or to any third party.

11. Costs. The parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

12. Authority. Executive represents and warrants that Executive has the capacity
to act on Executive’s own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement.

13. No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party which are
not specifically set forth in this Agreement.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.



3

--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement, along with the Executive’s written equity
compensation agreements with the Company, represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company.

16. No Oral Modification. This Agreement may only be amended in writing signed
by Executive and the Chairman of the Board of Directors of the Company.

17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

18. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both parties.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties to
this Agreement, with the full intent of releasing all claims. The parties
acknowledge that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

[Remainder of Page Intentionally Blank]





4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.





Jaguar Health, Inc.





Dated:                 , 20    

By





Name:





Title:









                                                                              
                  ,



an individual





Dated:                 , 20    







--------------------------------------------------------------------------------